                                                                                                  Case 13-18735-mkn             Doc 316    Entered 05/06/21 16:27:49   Page 1 of 3




                                                                                              1   Jacob L. Houmand, Esq. (NV Bar No. 12781)              Electronically Filed On: May 6, 2021
                                                                                                  Email: jhoumand@houmandlaw.com
                                                                                              2   Bradley G. Sims, Esq. (NV Bar No. 11713)
                                                                                                  Email: bsims@houmandlaw.com
                                                                                              3   HOUMAND LAW FIRM, LTD.
                                                                                                  9205 West Russell Road, Building 3, Suite 240
                                                                                              4   Las Vegas, NV 89148
                                                                                                  Telephone:    702/720-3370
                                                                                              5   Facsimile:    702/720-3371

                                                                                              6   General Bankruptcy Counsel for Lenard Schwartzer, Chapter 7 Trustee

                                                                                              7
                                                                                              8                                 UNITED STATES BANKRUPTCY COURT
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                              9                                           DISTRICT OF NEVADA
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                             10       In re:                                        Case No. BK-S-13-18735-MKN
                                                                                                                                                    Chapter 7
HOUMAND LAW FIRM, LTD.




                                                                                             11       SIX STAR CLEANING AND CARPET
                                                                                                      SERVICES, Inc.,                               NOTICE OF HEARING ON
                                                                                             12                                                     APPLICATION TO EMPLOY PRAEMIA
                                                                                                                      Debtor.                       LAW, PLLC AS SPECIAL LITIGATION
                                                                                             13                                                     COUNSEL FOR LENARD
                                                                                                                                                    SCHWARTZER, CHAPTER 7 TRUSTEE,
                                                                                             14                                                     PURSUANT TO 11 U.S.C. §§ 327(e) AND
                                                                                                                                                    328(a) AND FEDERAL RULE OF
                                                                                             15                                                     BANKRUPTCY PROCEDURE 2014
                                                                                             16                                                     Date of Hearing:     June 9, 2021
                                                                                                                                                    Time of Hearing:     11:00 a.m.
                                                                                             17                                                     Place: Courtroom No. 2, Third Floor
                                                                                                                                                                         Foley Federal Building
                                                                                             18                                                                          300 Las Vegas Blvd., S.
                                                                                             19                                                                          Las Vegas, NV 89101

                                                                                             20                                                     Judge: Honorable Mike K. Nakagawa1

                                                                                             21                NOTICE IS HEREBY GIVEN that the Application to Employ Praemia Law, PLLC As

                                                                                             22   Special Litigation Counsel for Lenard Schwartzer, Chapter 7 Trustee, Pursuant to 11 U.S.C. §§

                                                                                             23   327(e) and 328(a) and Federal Rule of Bankruptcy Procedure 2014 (the “Application”) was filed

                                                                                             24   by Lenard Schwartzer (the “Trustee”) by and through his general bankruptcy counsel, Jacob L.

                                                                                             25
                                                                                             26   1
                                                                                                   Unless otherwise indicated, all chapter and section references are to the Bankruptcy Code, 11
                                                                                                  U.S.C. §§ 101-1532, and to the Federal Rules of Bankruptcy Procedure, Rules 1001-9037. The
                                                                                             27   Federal Rules of Civil Procedure will be referred to as “FRCP” and the Federal Rules of
                                                                                                  Bankruptcy Procedure will be referred to as “FRBP.” The Local Rules of Practice for the United
                                                                                             28
                                                                                                  States Bankruptcy Court for the District of Nevada shall be referred to as the “Local Rules”.
                                                                                                                                                   -1-
                                                                                                  Case 13-18735-mkn         Doc 316      Entered 05/06/21 16:27:49       Page 2 of 3




                                                                                              1   Houmand, Esq. and Bradley G. Sims, Esq. of the Houmand Law Firm, Ltd.

                                                                                              2          The Application seeks to employ the law firm of Praemia Law, PLLC (the “Firm”), as

                                                                                              3   special litigation counsel for the Trustee in the litigation captioned Six Star Cleaning and Carpet

                                                                                              4   Services, Inc. et al. v. Laborers International Union of North America Local No. 872 et al. (Case

                                                                                              5   No. 2:11-cv-00524-LDG-CWH) that is pending in the United States District Court for the District

                                                                                              6   of Nevada (the “District Court Action”).

                                                                                              7          The proposed terms of the employment of Praemia are as follows: (a) Praemia will be

                                                                                              8   entitled to a contingency fee equal to fifty percent (50%) of any amount recovered from the
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                              9   District Court Action; and (b) Praemia will be entitled to reimbursement of the costs that it
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                             10   advances in the litigation related to the District Court Action.       The proposed terms of the
HOUMAND LAW FIRM, LTD.




                                                                                             11   employment of Praemia further provide that it may accept payment of expenses related to the

                                                                                             12   litigation from other plaintiffs in the District Court Action.

                                                                                             13          A copy of the Application, the Declaration of Lenard Schwartzer In Support of

                                                                                             14   Application to Employ Praemia Law, PLLC As Special Litigation Counsel for Lenard Schwartzer,

                                                                                             15   Chapter 7 Trustee, Pursuant to 11 U.S.C. §§ 327(e) and 328(a) and Federal Rule of Bankruptcy

                                                                                             16   Procedure 2014, and the Declaration of Michael E. Avakian, Esq. In Support Application to

                                                                                             17   Employ Praemia Law, PLLC As Special Litigation Counsel for Lenard Schwartzer, Chapter 7

                                                                                             18   Trustee, Pursuant to 11 U.S.C. §§ 327(e) and 328(a) and Federal Rule of Bankruptcy Procedure

                                                                                             19   2014 are on file with the Clerk’s Office of the United States Bankruptcy Court, 300 Las Vegas

                                                                                             20   Blvd. South, Fourth Floor, Las Vegas, Nevada 89101. Copies of the Application and any

                                                                                             21   supporting declarations may also be obtained from counsel for the Trustee or through the

                                                                                             22   Bankruptcy Court’s website at www.nvb.uscourts.gov.

                                                                                             23          NOTICE IS FURTHER GIVEN that if you do not want the Court to grant the relief

                                                                                             24   sought in the Application, or if you want the Court to consider your views on the Application,

                                                                                             25   then you must file an opposition with the Court, and serve a copy on the person making the

                                                                                             26   Application no later than fourteen (14) days preceding the hearing date for the Application.

                                                                                             27          The opposition must state your position, set forth all relevant facts and legal authority, and

                                                                                             28   be supported by affidavits or declarations that conform to Local Rule 9014(c).

                                                                                                                                                    -2-
                                                                                                  Case 13-18735-mkn          Doc 316     Entered 05/06/21 16:27:49         Page 3 of 3




                                                                                              1    If you object to the relief requested, you must file a WRITTEN response to this pleading

                                                                                              2    with the court. You must also serve your written response on the person who sent you this
                                                                                                   notice.
                                                                                              3
                                                                                                   If you do not file a written response with the court, or if you do not serve your written
                                                                                              4
                                                                                                   response on the person who sent you this notice, then:
                                                                                              5
                                                                                              6       •       The Court may refuse to allow you to speak at the scheduled hearing; and
                                                                                                      •       The Court may rule against you without formally calling the matter at the hearing.
                                                                                              7
                                                                                              8
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                              9             NOTICE IS FURTHER GIVEN that a hearing on said Application will be held before a
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                             10   United States Bankruptcy Judge, in the Foley Federal Building, 300 Las Vegas Blvd. South, Las
HOUMAND LAW FIRM, LTD.




                                                                                             11   Vegas, Nevada on June 9, 2021 at 11:00 a.m. Due to the Coronavirus (Covid 19) pandemic, the
                                                                                             12   Court will conduct a telephonic hearing on the Fee Application. Please check the Bankruptcy
                                                                                             13   Court’s       website    prior    to     the    hearing     for    the     call-in     number,   at:
                                                                                             14   https://www.nvb.uscourts.gov/calendars/court-calendars/
                                                                                             15             NOTICE IS FURTHER GIVEN that this hearing may be continued from time to time
                                                                                             16   without further notice except for the announcement of any adjourned dates and times at the
                                                                                             17   above-noted hearing or any adjournment thereof.
                                                                                             18             Dated this 6th day of May, 2021.
                                                                                             19                                                     HOUMAND LAW FIRM, LTD.
                                                                                             20                                                     By: /s/ Jacob L. Houmand
                                                                                                                                                    Jacob L. Houmand, Esq. (NV Bar No. 12781)
                                                                                             21                                                     Bradley G. Sims, Esq. (NV Bar No. 11713)
                                                                                                                                                    9205 West Russell Road, Building 3, Suite 240
                                                                                             22                                                     Las Vegas, NV 89148
                                                                                                                                                    Telephone: 702/720-3370
                                                                                             23                                                     Facsimile: 702/720-3371
                                                                                             24                                                     General Bankruptcy Counsel for Lenard
                                                                                                                                                    Schwartzer, Chapter 7 Trustee
                                                                                             25
                                                                                             26
                                                                                             27
                                                                                             28

                                                                                                                                                   -3-
